DETAILED ACTION
	This is a non-final rejection in response to the application filed 9/2/21. Claims 1-6 are currently pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  the injector port lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5727378) in view of Duncan et al. (WO 2018/190926).
Regarding independent claim 1, Seymour teaches a method, comprising: 
defining an apparatus design comprising an outer casing 70 comprising a forward flange, 
a fuel manifold 64 disposed on the outer casing and defining an annular chamber extending perimetrically around the outer casing, 
a combustor liner 86 disposed within the outer casing, the combustor liner defining an annular combustion chamber138, 
a first annular plenum 124 disposed between the outer casing and the combustor liner, 
an inner liner 88 disposed radially from the combustor liner, 
a first inner flange extending forward from the combustor liner (see figure below), and 
a second inner flange extending radially inward from the first inner flange (see figure below).
Seymour teaches the invention as claimed but is silent to the apparatus being monolithic and manufacturing a monolithic apparatus based on the monolithic apparatus design using an additive manufacturing process.
Duncan teaches it was known at the time of filing to a single, unitary (monolithic) combustor assembly, which can be made from additive manufacturing [0056].
It is noted that the use of a known technique to improve a similar device (in this case the use of manufacturing the combustor as a monolithic combustor through additive manufacturing as taught by Duncan) was an obvious extension of prior art teachings, it is known in the art that such techniques provide for reduced assembly time and increased strength and durability of components, KSR, MPEP 2141 III C. 

    PNG
    media_image1.png
    311
    569
    media_image1.png
    Greyscale

Regarding dependent claim 2, Seymour in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising defining the monolithic apparatus (as modified) design to further comprise an aft wall 72 of the outer casing 70 at least partially defining a flow path for a flow of air around the combustor liner, wherein the aft wall extends from the inner liner at an angle with respect to a centerline axis of the monolithic apparatus (se figure 4A).
Regarding dependent claim 4, Seymour in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising defining the monolithic apparatus design to further comprise a diffuser 142 disposed at an inlet of the first annular plenum and a turbine nozzle 50 disposed at an exit of the annular combustion chamber.
Regarding dependent claim 6, Seymour in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising defining the monolithic apparatus design to further comprise a fuel injector 98 aligned with the injector port 102 and configured to direct a fuel from the fuel manifold to the injector port (col. 11, ll. 6-11).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Duncan and further in view of Bayle Laboure et al. (US 4259839).
Regarding dependent claim 5, Seymour in view of Duncan teaches the invention as claimed and discussed above. Seymour in view of Duncan is silent to comprising defining the monolithic apparatus design to further comprise a gusset extending from a forward edge of the injector port.
Bayle Laboure teaches it was known at the time of filing to have an apparatus and further comprising a gusset 33 extending from a forward edge of the injector port (figures 3-5).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the engine of Seymour in view of Duncan with the gussets at injector ports of Bayle Laboure. It was known in the art at the time of filing to provide gussets, as the purpose of a gusset is the provide support and additional strength.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach the fuel manifold as claimed. It would not have been obvious to modify the prior art in such a manner in combination with the claims as presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741